Title: To James Madison from William C. C. Claiborne, 14 November 1807
From: Claiborne, William C. C.
To: Madison, James



Sir,
New Orleans Novr. 14th. 1807.

I inclose for your perusal a translation of a letter from Governor Folch in answer to a communication I made him on the 26th. of July last.  I have acknowledged the rect. of Governor Folch’s letter and said to him "that without discussing the merits of the claim of Spain to the free navigation of the Mississippi, or of that of the Citizens of the U. S. to the undisturbed use of the waters of the Mobile, I will concede, that, under existing circumstances, the admission of a passage for the Military Stores of the U. S. to and from Fort Stoddart by the way of the Mobile ought not to be considered as settling, or in any manner affecting questions which can alone be finally adjusted by our two Governments".  I am Sir, very respectfully, yo: mo: obt. Servt.

William C. C. Claiborne


P. S.  A copy of my letter of the 26th. of July has been transmitted to your department.

